United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Melville, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0113
Issued: April 4, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 19, 2017 appellant filed a timely appeal from a June 6, 2017 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP).1 As more than 180 days lapsed from
the last merit decision, dated April 14, 2017, to the filing of this appeal, pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks
jurisdiction to review the merits of this case.3

1

The Board notes that appellant submitted additional evidence after OWCP rendered its June 6, 2017 decision.
The Board’s jurisdiction, however, is limited to the evidence that was before OWCP at the time of its final decision.
Therefore, the Board is precluded from considering this additional evidence for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1); Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).
2

5 U.S.C. § 8101 et seq.

3

20 C.F.R. § 501.3(e).

ISSUE
The issue is whether OWCP properly denied appellant’s request for a review of the written
record before the Branch of Hearings and Review as untimely filed under 5 U.S.C. § 8124(b).
FACTUAL HISTORY
On January 13, 2017 appellant, then a 58-year-old mail handler equipment operator, filed
a traumatic injury claim (Form CA-1) alleging that, on January 11, 2017, she sustained right leg,
knee, and shoulder injuries when trying to contain a tub that was spinning out of control. She
stopped work, notified her supervisor, and first received medical care on the date of injury.
In support of her claim, appellant submitted a January 11, 2017 summary from Good
Samaritan Hospital Emergency Department documenting treatment for a knee sprain.
By development letter dated February 6, 2017, OWCP notified appellant that when her
claim had been received, it appeared to be a minor injury, which resulted in minimal or no lost
time from work, and payment of a limited amount of medical expenses was administratively
approved. It reopened the claim for consideration because appellant had not returned to work in a
full-time capacity. OWCP advised appellant of the type of medical and factual evidence needed
to establish her claim and afforded her 30 days to submit the necessary evidence.
In support of her claim, appellant submitted medical reports, diagnostic studies, and work
restrictions dated January 17 through March 7, 2017 documenting treatment for her right knee
condition. In January 17 and February 6, 2017 medical reports, Dr. Robert Lippe, a Boardcertified orthopedic surgeon, diagnosed right knee sprain, right knee tear of the medial meniscus,
and primary osteoarthritis of the right knee. In reports dated February 7 and March 7, 2017,
Dr. Michael Carroll, a Board-certified orthopedic surgeon, diagnosed tear of the medial meniscus
and primary osteoarthritis of the right knee. He administered joint injections for treatment.
By decision dated April 14, 2017, OWCP denied appellant’s claim, finding that the medical
evidence of record failed to establish that her diagnosed right knee condition was causally related
to the accepted January 11, 2017 employment incident.
On an appeal request form dated May 12, 2017, appellant requested review of the written
record before an OWCP hearing representative. The request was postmarked May 17, 2017 and
received by OWCP on May 22, 2017. In support of her claim, appellant submitted additional
medical reports dated January 11 through April 25, 2017 documenting treatment for her right knee
injury.
By decision dated June 6, 2017, an OWCP hearing representative denied appellant’s
request for a review of the written record finding that her request was not made within 30 days of
the April 14, 2017 OWCP decision. He further determined that the issue in the case could equally
well be addressed by requesting reconsideration from OWCP and submitting evidence not
previously considered which established that appellant’s diagnosed condition was causally related
to the accepted January 11, 2017 employment incident.

2

LEGAL PRECEDENT
Section 8124(b)(1) of FECA, concerning a claimant’s entitlement to a hearing before a
representative of OWCP’s Branch of Hearings and Review, provides in pertinent part: “Before
review under section 8128(a) of this title, a claimant for compensation not satisfied with a decision
of the Secretary ... is entitled, on request made within 30 days after the date of the issuance of the
decision, to a hearing on his claim before a representative of the Secretary.”4 Section 10.615 of
the federal regulations implementing this section of FECA provides that a claimant shall be
afforded a choice of an oral hearing or a review of the written record.5 As section 8124(b)(1) is
unequivocal in setting forth the time limitation for requesting a hearing, a claimant is not entitled
to a hearing as a matter of right unless the request is made within the requisite 30 days.6 OWCP’s
regulations and Board precedent provide that the request for an oral hearing or review of the written
record must be sent within 30 days of the date of issuance of the decision (as determined by the
postmark or other carrier’s date marking) for which an oral hearing or review of the written record
is sought.7
The Board has held that OWCP, in its broad discretionary authority in the administration
of FECA,8 has the power to hold hearings in certain circumstances where no legal provision was
made for such hearings and that OWCP must exercise this discretionary authority in deciding
whether to grant a hearing.9 OWCP procedures, which require OWCP to exercise its discretion to
grant or deny a hearing when the request is untimely or made after reconsideration, are a proper
interpretation of FECA and Board precedent.10
ANALYSIS
The Board finds that OWCP properly found in its June 6, 2017 decision that appellant was
not entitled to a review of the written record as a matter of right because her request was not made
within 30 days of its April 14, 2017 decision.11
Appellant’s May 12, 2017 request for review of the written record was postmarked on
May 17, 2017. As noted the request for review of the written record must be sent within 30 days
of the date of issuance of the decision as determined by the postmark or other carrier’s date
4

5 U.S.C. § 8124(b)(1).

5

20 C.F.R. § 10.615.

6

Ella M. Garner, 36 ECAB 238, 241-42 (1984).

7

Supra note 5 at § 10.616(a).

8

5 U.S.C. § 8101 et seq.

9

Marilyn F. Wilson, 52 ECAB 347 (2001).

10

Teresa M. Valle, 57 ECAB 542 (2006).

11
Supra note 8; Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record,
Chapter 2.1601.4(a) (October 2011).

3

marking.12 The time limitation to request a review of the written record by OWCP’s Branch of
Hearings and Review expired on May 15, 2017, 30 days after the April 14, 2017 decision.13
Therefore, OWCP properly found in its June 6, 2017 decision that appellant was not entitled to a
review of the written record as a matter of right because her request was not made within 30 days
of its April 14, 2017 decision.14
While OWCP also has the discretionary power to grant a review of the written record when
a claimant is not entitled to a review as a matter of right, OWCP’s hearing representative, in her
June 6, 2017 decision, properly exercised her discretion by indicating that she had carefully
considered appellant’s request and had determined that the issue of the case could equally well be
addressed by requesting reconsideration and submitting additional evidence in support of her claim
for a work-related traumatic injury. The Board has held that the only limitation on OWCP’s
authority is reasonableness and an abuse of discretion is generally shown through proof of manifest
error, clearly unreasonable exercise of judgment, or actions taken which are contrary to both logic
and probable deduction from established facts.15 In this case, the evidence of record does not
indicate that OWCP abused its discretion in its denial of appellant’s request for review of the
written record. Accordingly, the Board finds that OWCP properly denied her request.16
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for a review of the written
record under section 8124(b) of FECA as it was untimely filed.

12

Supra note 7.

13

The Board notes that the 30-day time limitation ran on Sunday, May 14, 2017. Because the time limitation
expired on a nonbusiness day, the limitation is extended to include the next business day, Monday, May 15, 2017. See
M.H., Docket No. 13-1901 (issued January 8, 2014); Debra McDavid, 57 ECAB 149, 150 (2005); Angel M.
Lebron, Jr., 51 ECAB 488, 490 (2000); Gary J. Martinez, 41 ECAB 427, 427-28 (1990).
14

Supra note 7.

15

Daniel J. Perea, 42 ECAB 214, 221 (1990).

16

D.P., Docket No. 14-308 (issued April 21, 2014); D.J., Docket No. 12-1332 (issued June 21, 2013).

4

ORDER
IT IS HEREBY ORDERED THAT the June 6, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 4, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

